On April 3, 2002, this court ordered respondent Clapp, Inc., and intervening respondent Robert D. Clapp, to produce or cause to be produced within 10 days of the date of the order at the office of counsel for the relator certain documents and materials. This court further ordered Robert D. Clapp to file an affidavit with this court and with relator that he is no longer engaged and does not further intend to engage in any counseling or negotiation regarding legal matters for or on behalf of another, or appear in court by pleadings or personal appearance for or on behalf of any party other than himself, or engage in any practice that may constitute the practice of law.
Whereas the court has not received notice whether or not respondent Clapp, Inc., and intervening respondent Robert D. Clapp have fully complied with the April 3, 2002 order,
IT IS ORDERED by the court, sua sponte, that Cincinnati Bar Association shall file a notice, within 5 days of the date of this order, informing this court whether or not respondent Clapp, Inc., and intervening respondent Robert D. Clapp have fully complied with the April 3, 2002 order.